*167ORDER
PER CURIAM.
Joseph Brashears (“Brashears”) appeals the decision of the Circuit Court of the City of St. Louis, the Honorable John J. Riley, granting summary judgment for Union Pacific Railroad Company (“Union Pacific”). The record reflects, and we find, that Brashears failed to comply with Supreme Court Rule 74.04(c)(2), and further find that Union Pacific was due judgment as a matter of law. No error of law appears and an opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is AFFIRMED. Rule 84.16(b).